EXHIBIT 10.1

[g117631kai001.jpg]

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is effective as of the first day
of March 2007 (“Effective Date”) by and between LIPID SCIENCES, INC., a Delaware
corporation (the “Company”), and S. LEWIS MEYER, Ph.D., an individual (the
“Employee”) and amends and restates in its entirety that certain Employment
Agreement of April 14, 2006 by and between the Company and Employee.  The
Company and the Employee are each sometimes referred to as a “Party” and
together as the “Parties.”

WITNESSETH:

WHEREAS, the Parties previously entered into an Employment Agreement dated as of
April 14, 2006 pursuant to which the Company agreed to employ Employee and
Employee agreed to be employed by the Company pursuant to certain terms and
conditions; and

WHEREAS, the Company desires to continue to employ the Employee in the manner
hereinafter specified and to make provision for payment of reasonable
compensation to the Employee for such services, and the Employee is willing to
be employed by the Company to perform the duties incident to such employment
upon the terms and conditions hereinafter set forth; and

WHEREAS, the Parties desire to enter into this Agreement as of the Effective
Date setting forth the terms and conditions of the continued employment
relationship of the Employee with the Company during the Term (as hereinafter
defined).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.                                      EMPLOYMENT AND DUTIES


(A)                                  GENERAL.  EFFECTIVE AS OF THE EFFECTIVE
DATE, THE COMPANY HEREBY CONTINUES TO EMPLOY THE EMPLOYEE AS CHIEF EXECUTIVE
OFFICER AND PRESIDENT OF THE COMPANY AND THE EMPLOYEE AGREES UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH TO CONTINUE TO BE EMPLOYED BY THE COMPANY.  THE
EMPLOYEE SHALL DILIGENTLY PERFORM ALL OF THE DUTIES NORMALLY ACCORDED TO SUCH
POSITION AND SHALL REPORT DIRECTLY TO THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”).


(B)                                 SERVICES.  DURING THE TERM, THE EMPLOYEE
SHALL WELL AND FAITHFULLY SERVE THE COMPANY, AND SHALL DEVOTE SUBSTANTIALLY ALL
OF HIS BUSINESS TIME AND ATTENTION TO THE PERFORMANCE OF THE DUTIES OF SUCH
EMPLOYMENT AND THE ADVANCEMENT OF THE BEST INTERESTS OF THE COMPANY AND SHALL
NOT, DIRECTLY OR INDIRECTLY, RENDER SERVICES TO ANY OTHER PERSON OR ORGANIZATION
FOR WHICH HE RECEIVES COMPENSATION WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
BOARD.  NO SUCH


--------------------------------------------------------------------------------



APPROVAL SHALL BE REQUIRED IN CONNECTION WITH SERVICES THE EMPLOYEE PERFORMS
WITH RESPECT TO OTHER PERSONS AND ENTITIES, INCLUDING, BUT NOT LIMITED, TO
LEXRITE LABS AND THE AMBIENT CAPITAL GROUP, PROVIDED THAT THE AGGREGATE AMOUNT
OF TIME SPENT ON THESE SERVICES DOES NOT EXCEED A MAXIMUM OF EIGHT HOURS PER
WEEK AND THAT SUCH SERVICES DO NOT CONTRAVENE THE PROVISIONS OF SECTION 5
HEREOF.  THE EMPLOYEE HEREBY AGREES TO REFRAIN FROM ENGAGING IN ANY ACTIVITY
THAT DOES, SHALL OR COULD REASONABLY BE DEEMED TO CONFLICT WITH THE BEST
INTERESTS OF THE COMPANY.


(C)                                  LOCATION OF EMPLOYMENT.  THE EMPLOYEE’S
PLACE OF EMPLOYMENT SHALL BE AT THE OFFICE OF THE COMPANY LOCATED IN PLEASANTON,
CALIFORNIA, BUT THE EMPLOYEE SHALL TRAVEL TO THE EXTENT AND TO THE PLACES
NECESSARY FOR THE PERFORMANCE OF HIS DUTIES TO THE COMPANY.


2.                                      TERM OF EMPLOYMENT

The term of the Employee’s employment under this Agreement shall begin as of the
Effective Date written above and continue until April 14, 2008 (the “Term”).


3.                                      COMPENSATION AND OTHER BENEFITS

Subject to the provisions of this Agreement including without limitation the
termination provisions contained in Section 4, the Company shall pay and provide
the following compensation and other benefits to the Employee during the Term as
compensation for all services rendered hereunder:


(A)                                  SALARY.  THE COMPANY SHALL CONTINUE TO PAY
TO THE EMPLOYEE A SALARY (THE “SALARY”) AT A RATE OF $290,000 PER ANNUM, PAYABLE
TO THE EMPLOYEE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY
AS ARE IN EFFECT FROM TIME TO TIME.  THE AMOUNT OF THE SALARY SHALL BE REVIEWED
ANNUALLY BY THE COMPENSATION COMMITTEE OF THE BOARD AND MAY BE INCREASED ON THE
BASIS OF THE REVIEW.


(B)                                 ANNUAL PERFORMANCE BONUS.  THE EMPLOYEE
SHALL BE ELIGIBLE TO EARN AN ANNUAL DISCRETIONARY CASH BONUS (THE “ANNUAL
BONUS”) IN AN AMOUNT AND SUBJECT TO SUCH OTHER TERMS AND CONDITIONS, INCLUDING
PERFORMANCE OBJECTIVES, AS ARE DETERMINED, BY THE BOARD.


(C)                                  EXPENSES.  THE COMPANY SHALL PAY OR
REIMBURSE THE EMPLOYEE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
EMPLOYEE IN CONNECTION WITH HIS EMPLOYMENT HEREUNDER UPON SUBMISSION OF
APPROPRIATE DOCUMENTATION OR RECEIPTS IN ACCORDANCE WITH THE POLICIES AND
PROCEDURES OF THE COMPANY AS ARE IN EFFECT FROM TIME TO TIME.  NO EXPENSE
PAYMENT OR REIMBURSEMENT UNDER THIS SECTION 3(D) SHALL BE “GROSSED UP” OR
INCREASED TO TAKE INTO ACCOUNT ANY TAX LIABILITY INCURRED BY THE EMPLOYEE AS A
RESULT OF SUCH PAYMENT OR REIMBURSEMENT.


(D)                                 RETIREMENT, WELFARE AND FRINGE BENEFITS. 
THE EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN THE RETIREMENT, MEDICAL,
DISABILITY AND LIFE INSURANCE PLANS APPLICABLE TO SENIOR OFFICERS OF THE COMPANY
GENERALLY IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AS IN EFFECT FROM TIME TO
TIME.  THE FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE ABILITY OF THE COMPANY
OR ANY OF ITS AFFILIATES TO AMEND, MODIFY OR TERMINATE ANY SUCH BENEFIT PLANS,
POLICIES OR PROGRAMS AT ANY TIME AND FROM TIME TO TIME.

2


--------------------------------------------------------------------------------



(E)                                  VACATION.  THE EMPLOYEE SHALL BE ENTITLED
TO ANNUAL VACATION IN ACCORDANCE WITH THE COMPANY’S POLICIES APPLICABLE TO
SENIOR OFFICERS OF THE COMPANY GENERALLY AS ARE IN EFFECT FROM TIME TO TIME.


4.                                      TERMINATION OF EMPLOYMENT

Subject to the notice and other provisions of this Section 4, the Company shall
have the right to terminate the Employee’s employment hereunder, and the
Employee shall have the right to resign, at any time for any reason or for no
stated reason.


(A)                                  TERMINATION FOR CAUSE OR RESIGNATION. 
(I) IF, PRIOR TO THE EXPIRATION OF THE TERM, THE EMPLOYEE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR “CAUSE” (AS HEREINAFTER DEFINED) OR IF THE
EMPLOYEE RESIGNS FROM HIS EMPLOYMENT HEREUNDER, THE EMPLOYEE SHALL BE ENTITLED
TO PAYMENT OF (A) HIS SALARY ACCRUED UP TO AND INCLUDING THE DATE OF TERMINATION
OR RESIGNATION, AND (B) ANY UNREIMBURSED EXPENSES.  EXCEPT TO THE EXTENT
REQUIRED BY THE TERMS OF THE BENEFITS PROVIDED UNDER SECTION 3(E) OR APPLICABLE
LAW, THE EMPLOYEE SHALL HAVE NO RIGHT UNDER THIS AGREEMENT OR OTHERWISE TO
RECEIVE ANY OTHER COMPENSATION OR TO PARTICIPATE IN ANY OTHER PLAN, PROGRAM OR
ARRANGEMENT AFTER SUCH TERMINATION OR RESIGNATION OF EMPLOYMENT WITH RESPECT TO
THE YEAR OF SUCH TERMINATION OR RESIGNATION AND LATER YEARS.


(II)                                  TERMINATION FOR “CAUSE” SHALL MEAN A
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY BECAUSE OF (A) A PLEA
OF GUILTY OR NOLO CONTENDERE TO, OR CONVICTION FOR, THE COMMISSION OF A FELONY
OFFENSE BY THE EMPLOYEE; (B) THE INVOLVEMENT BY THE EMPLOYEE AS A PARTY TO ANY
LITIGATION OR REGULATORY PROCEEDING OR IN ANY OTHER CIRCUMSTANCE KNOWN TO THE
GENERAL PUBLIC THAT, IN THE GOOD FAITH DETERMINATION OF THE BOARD, IS REASONABLY
CERTAIN TO SUBJECT THE EMPLOYEE, THE COMPANY OR ITS AFFILIATES TO DISREPUTE,
RIDICULE, CONTEMPT OR SCANDAL OR THAT IS REASONABLY CERTAIN TO REFLECT
UNFAVORABLY UPON THE REPUTATION OF THE EMPLOYEE, THE COMPANY OR ITS AFFILIATES
OR THE COMPANY’S PRODUCTS OR TECHNOLOGIES; (C) THE WILLFUL AND CONTINUED FAILURE
TO PERFORM IN ANY MATERIAL RESPECT THE EMPLOYEE’S DUTIES; (D) AN INTENTIONAL ACT
OF FRAUD, EMBEZZLEMENT, THEFT OR A MATERIAL AND DISHONEST ACT AGAINST THE
COMPANY OR ITS AFFILIATES; OR (E) A MATERIAL BREACH BY THE EMPLOYEE OF THE TERMS
AND PROVISIONS OF THE AGREEMENT.


(III)                               TERMINATION OF THE EMPLOYEE’S EMPLOYMENT FOR
CAUSE SHALL BE COMMUNICATED BY DELIVERY TO THE EMPLOYEE OF A WRITTEN NOTICE FROM
THE COMPANY STATING THAT THE EMPLOYEE WILL BE TERMINATED FOR CAUSE, SPECIFYING
THE PARTICULARS THEREOF AND THE EFFECTIVE DATE OF SUCH TERMINATION.  IN THE
CASES OF SECTIONS 4(A)(II)(B), 4(A)(II)(C) AND 4(A)(II)(E), THE EMPLOYEE SHALL
HAVE THIRTY (30) BUSINESS DAYS FROM THE DATE OF RECEIPT OF SUCH NOTICE TO EFFECT
A CURE OF THE ACTIONS CONSTITUTING CAUSE, OR TO EFFECT A CURE OF THE ADVERSE
EFFECT SUCH ACTIONS.  UPON CURE OR CORRECTION THEREOF BY THE EMPLOYEE TO THE
REASONABLE SATISFACTION OF THE COMPANY, THE ACTION SHALL NO LONGER CONSTITUTE
CAUSE FOR PURPOSES OF THIS AGREEMENT.  THE DATE OF A RESIGNATION BY THE EMPLOYEE
SHALL BE THE DATE SPECIFIED IN A WRITTEN NOTICE OF RESIGNATION FROM THE EMPLOYEE
TO THE COMPANY.  THE EMPLOYEE SHALL PROVIDE AT LEAST 90 DAYS’ ADVANCE WRITTEN
NOTICE OF HIS RESIGNATION.

3


--------------------------------------------------------------------------------



(B)                                 TERMINATION WITHOUT CAUSE.


(I)                                     IF, PRIOR TO OR AT ANY TIME FOLLOWING
THE EXPIRATION OF THE TERM, THE COMPANY TERMINATES THE EMPLOYEE’S EMPLOYMENT FOR
ANY REASON OTHER THAN DISABILITY OR CAUSE (SUCH TERMINATION OR RESIGNATION BEING
HEREINAFTER REFERRED TO AS A “TERMINATION WITHOUT CAUSE”), THE EMPLOYEE SHALL BE
ENTITLED TO (A) PAYMENT OF HIS SALARY ACCRUED UP TO AND INCLUDING THE DATE OF
SUCH TERMINATION WITHOUT CAUSE, (B) PAYMENT OF ANY UNREIMBURSED EXPENSES, AND
(C) SEVERANCE, SUBJECT TO THE EMPLOYEE’S EXECUTION AND DELIVERY OF A RELEASE IN
THE FORM THEN DEEMED APPROPRIATE BY THE COMPANY AND IN EXCHANGE FOR CONSULTING
SERVICES OF THE EMPLOYEE, CONSISTING OF (1) CONTINUATION OF HIS SALARY, AT THE
RATE IN EFFECT ON THE DATE OF THE TERMINATION WITHOUT CAUSE, FOR 12 MONTHS
COMMENCING ON THE DATE NEXT FOLLOWING THE DATE OF THE TERMINATION WITHOUT CAUSE
(THE “SEVERANCE PERIOD”) AND (2) CONTINUED PARTICIPATION ON THE SAME TERMS AND
CONDITIONS AS ARE IN EFFECT IMMEDIATELY PRIOR TO THE TERMINATION WITHOUT CAUSE
IN THE COMPANY’S HEALTH AND MEDICAL PLANS PROVIDED TO THE EMPLOYEE PURSUANT TO
SECTION 3(E) ABOVE AT THE TIME OF SUCH TERMINATION WITHOUT CAUSE THROUGH THE
EXPIRATION OF THE SEVERANCE PERIOD, OR UNTIL THE EMPLOYEE BECOMES ELIGIBLE TO
PARTICIPATE IN A SUBSEQUENT EMPLOYER’S BENEFIT PLAN, WHICHEVER OCCURS FIRST. 
FOR THE AVOIDANCE OF DOUBT, EMPLOYEE IS ENTITLED TO THE BENEFITS OF SUBSECTIONS
(A), (B) AND (C) HEREIN IF EMPLOYEE’S EMPLOYMENT IS TERMINATED WITHOUT CAUSE AT
ANY TIME ON OR AFTER THE EFFECTIVE DATE.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL HAVE NO OBLIGATION TO CONTINUE TO MAINTAIN
DURING THE SEVERANCE PERIOD ANY PLAN, PROGRAM OR LEVEL OF BENEFITS SOLELY AS A
RESULT OF THE PROVISIONS OF THIS AGREEMENT, BUT THIS PROVISION SHALL APPLY WITH
RESPECT TO ANY SUBSTITUTE OR REPLACEMENT PLAN.


(II)                                  THE DATE OF TERMINATION OF EMPLOYMENT
WITHOUT CAUSE SHALL BE THE DATE SPECIFIED IN A WRITTEN NOTICE OF TERMINATION TO
THE EMPLOYEE. FOR THE AVOIDANCE OF DOUBT, EMPLOYEE’S EMPLOYMENT WILL CONTINUE
UNTIL THE DATE SPECIFIED IN THE WRITTEN NOTICE OF TERMINATION TO THE EMPLOYEE.


(C)                                  TERMINATION DUE TO DISABILITY.  IN THE
EVENT OF THE EMPLOYEE’S DISABILITY, THE COMPANY SHALL BE ENTITLED TO TERMINATE
HIS EMPLOYMENT.  IN THE CASE THAT THE COMPANY TERMINATES THE EMPLOYEE’S
EMPLOYMENT DUE TO DISABILITY, THE EMPLOYEE SHALL BE ENTITLED TO HIS SALARY UP TO
AND INCLUDING THE DATE OF TERMINATION AS WELL AS ANY UNPAID EXPENSE
REIMBURSEMENTS.  AS USED IN THIS SECTION 4(C), THE TERM “DISABILITY” SHALL MEAN
THE COMPANY’S DETERMINATION THAT DUE TO PHYSICAL OR MENTAL ILLNESS OR
INCAPACITY, WHETHER TOTAL OR PARTIAL, THE EMPLOYEE IS SUBSTANTIALLY UNABLE TO
PERFORM HIS DUTIES HEREUNDER FOR A PERIOD OF 90 CONSECUTIVE DAYS OR SHORTER
PERIODS AGGREGATING 90 DAYS DURING ANY PERIOD OF 180 CONSECUTIVE DAYS.


(D)                                 DEATH.  EXCEPT AS PROVIDED IN THIS
SECTION 4(D), NO SALARY OR BENEFITS SHALL BE PAYABLE UNDER THIS AGREEMENT
FOLLOWING THE DATE OF THE EMPLOYEE’S DEATH.  IN THE EVENT OF THE EMPLOYEE’S
DEATH, ANY SALARY EARNED BY THE EMPLOYEE UP TO THE DATE OF DEATH, AS WELL AS ANY
UNREIMBURSED EXPENSES, SHALL BE PAID TO THE EMPLOYEE’S ESTATE OR EMPLOYEE’S
NAMED BENEFICIARY WITHIN A REASONABLE PERIOD FOLLOWING HIS DEATH.


5.                                      PROTECTION OF THE COMPANY’S INTEREST


(A)                                  EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTION AGREEMENT.  THE EMPLOYEE HEREBY ACKNOWLEDGES THAT HE HAS PREVIOUSLY
EXECUTED AND DELIVERED TO THE COMPANY

4


--------------------------------------------------------------------------------



THE COMPANY’S EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION AGREEMENT (THE
“CONFIDENTIALITY AGREEMENT”), WHICH IS ATTACHED HERETO AS ANNEX A.  THE EMPLOYEE
HEREBY ACKNOWLEDGES AND UNDERSTANDS THAT THE PROVISIONS OF THE CONFIDENTIALITY
AGREEMENT ARE INCORPORATED INTO THIS AGREEMENT.


(B)                                 PROTECTION OF TRADE SECRETS;
NON-SOLICITATION.


(I)                                     THE EMPLOYEE ACKNOWLEDGES THAT IN THE
COURSE OF HIS EMPLOYMENT WITH THE COMPANY, HE HAS AND WILL IN THE COURSE OF HIS
CONTINUED EMPLOYMENT WITH THE COMPANY BECOME FAMILIAR WITH THE TRADE SECRETS OF
THE COMPANY AND ITS AFFILIATES AND WITH OTHER CONFIDENTIAL INFORMATION (AS
DEFINED IN THE CONFIDENTIALITY AGREEMENT) CONCERNING THE BUSINESS OF THE COMPANY
AND ITS AFFILIATES AND THAT HIS SERVICES HAVE BEEN AND WILL BE OF SPECIAL, AND
UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY AND ITS AFFILIATES.  BECAUSE OF
THE FOREGOING AND IN FURTHER CONSIDERATION OF THE COMPENSATION AND OTHER
BENEFITS TO BE PROVIDED TO THE EMPLOYEE HEREUNDER, THE EMPLOYEE HEREBY AGREES
THAT, DURING THE TERM, AND AT ANY TIME THEREAFTER, HE SHALL NOT, DIRECTLY OR
INDIRECTLY, USE TRADE SECRETS (AS SUCH TERM IS DEFINED IN SECTION 3426(1)(D) OF
THE UNIFORM TRADE SECRETS ACT) OF THE COMPANY OR ITS AFFILIATES OR CONFIDENTIAL
INFORMATION OR OTHERWISE ENGAGE IN UNFAIR COMPETITION AGAINST THE COMPANY OR ANY
OF ITS AFFILIATES.


(II)                                  DURING THE TERM, AND CONTINUING THROUGH
THE FIRST ANNIVERSARY OF THE TERMINATION DATE OF THE EMPLOYEE’S EMPLOYMENT FOR
ANY REASON (THE “RESTRICTED PERIOD”), THE EMPLOYEE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY INDUCE OR ATTEMPT TO INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF
THE COMPANY OR ANY SUCH AFFILIATE THAT IS WITHIN ANY GEOGRAPHICAL AREA IN WHICH
THE COMPANY OR ITS AFFILIATES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES TO
CEASE DOING BUSINESS WITH THE COMPANY OR SUCH AFFILIATE OR IN ANY WAY INTERFERE
WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS
RELATION AND THE COMPANY OR ANY SUCH AFFILIATE.


(C)                                  EXTENSION OF TIME OF RESTRICTIONS.  THE
RESTRICTED PERIOD SHALL BE EXTENDED BY THE LENGTH OF ANY PERIOD DURING WHICH THE
EMPLOYEE IS IN BREACH OF THE RESTRICTIONS SET FORTH IN SECTION 5(B).


(D)                                 NON-DISPARAGEMENT.  THE EMPLOYEE AGREES THAT
AT ANY TIME DURING HIS EMPLOYMENT WITH THE COMPANY OR AT ANY TIME THEREAFTER,
THE EMPLOYEE SHALL NOT MAKE, OR CAUSE OR ASSIST ANY OTHER PERSON TO MAKE, ANY
STATEMENT OR OTHER COMMUNICATION WHICH IMPUGNS OR ATTACKS, OR IS OTHERWISE
CRITICAL OF, THE REPUTATION, BUSINESS OR CHARACTER OF THE COMPANY, ANY
SUBSIDIARY OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, PRODUCTS
OR SERVICES.


(E)                                  ENFORCEMENT.  THE EMPLOYEE HEREBY
ACKNOWLEDGES THAT HE HAS CAREFULLY REVIEWED THE PROVISIONS OF THIS AGREEMENT AND
AGREES THAT THE PROVISIONS ARE FAIR AND EQUITABLE, AND THAT THEY ARE NECESSARY
AND REASONABLE IN ORDER TO PROTECT THE COMPANY AND ITS AFFILIATES IN THE CONDUCT
OF THEIR BUSINESS.  HOWEVER, IN LIGHT OF THE POSSIBILITY OF DIFFERING
INTERPRETATIONS OF LAW AND CHANGE IN CIRCUMSTANCES, THE PARTIES HERETO AGREE
THAT IF ANY ONE OR MORE OF THE PROVISIONS OF THIS SECTION 5 (INCLUDING ANY
PROVISION CONTAINED IN THE CONFIDENTIALITY AGREEMENT) IS DETERMINED BY A COURT
OR OTHER TRIBUNAL OF COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE
UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM

5


--------------------------------------------------------------------------------



PERIOD, SCOPE OR GEOGRAPHICAL AREA REASONABLE OR ENFORCEABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA.


(F)                                    REMEDIES.  THE EMPLOYEE ACKNOWLEDGES THAT
THE COMPANY HAS A COMPELLING BUSINESS INTEREST IN PREVENTING UNFAIR COMPETITION
STEMMING FROM THE INTENTIONAL OR INADVERTENT USE OR DISCLOSURE OF THE COMPANY’S
CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING TRADE SECRETS OF THE
COMPANY.  THE EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT DAMAGES FOR A BREACH
OR THREATENED BREACH OF ANY OF THE COVENANTS SET FORTH IN THIS SECTION 5
(INCLUDING ANY PROVISION CONTAINED IN THE CONFIDENTIALITY AGREEMENT) WILL BE
DIFFICULT TO DETERMINE AND WILL NOT AFFORD A FULL AND ADEQUATE REMEDY, AND
THEREFORE AGREES THAT THE COMPANY, IN ADDITION TO SEEKING ACTUAL DAMAGES IN
CONNECTION THEREWITH AND THE TERMINATION OF THE COMPANY’S OBLIGATIONS IN
SECTION 4(B), MAY SEEK SPECIFIC ENFORCEMENT OF ANY SUCH COVENANT IN ANY COURT OF
COMPETENT JURISDICTION, INCLUDING, WITHOUT LIMITATION, BY THE ISSUANCE OF A
TEMPORARY OR PERMANENT INJUNCTION WITHOUT THE NECESSITY OF SHOWING ANY ACTUAL
DAMAGES OR POSTING ANY BOND OR FURNISHING ANY OTHER SECURITY, AND THAT THE
SPECIFIC ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT WILL NOT DIMINISH THE
EMPLOYEE’S ABILITY TO EARN A LIVELIHOOD OR CREATE OR IMPOSE UPON THE EMPLOYEE
ANY UNDUE HARDSHIP. THE EMPLOYEE ALSO AGREES THAT ANY REQUEST FOR SUCH RELIEF BY
THE COMPANY SHALL BE IN ADDITION TO, AND WITHOUT PREJUDICE TO, ANY CLAIM FOR
MONETARY DAMAGES THAT THE COMPANY MAY ELECT TO ASSERT.


6.                                      GENERAL PROVISIONS


(A)                                  NO OTHER SEVERANCE BENEFITS.  EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE EMPLOYEE COVENANTS AND AGREES THAT
HE SHALL NOT BE ENTITLED TO ANY OTHER FORM OF SEVERANCE BENEFITS FROM THE
COMPANY, INCLUDING, WITHOUT LIMITATION, BENEFITS OTHERWISE PAYABLE UNDER THE
COMPANY’S REGULAR SEVERANCE POLICIES, IF ANY, IN THE EVENT HIS EMPLOYMENT
HEREUNDER ENDS FOR ANY REASON AND, EXCEPT WITH RESPECT TO OBLIGATIONS OF THE
COMPANY EXPRESSLY PROVIDED FOR HEREIN, THE EMPLOYEE UNCONDITIONALLY RELEASES THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND STOCKHOLDERS, OR ANY OF THEM, FROM ANY AND ALL CLAIMS,
LIABILITIES OR OBLIGATIONS UNDER ANY SEVERANCE ARRANGEMENTS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES.


(B)                                 TAX WITHHOLDING.  ALL AMOUNTS PAID TO
EMPLOYEE HEREUNDER SHALL BE SUBJECT TO ALL APPLICABLE FEDERAL, STATE AND LOCAL
WAGE WITHHOLDING.


(C)                                  NOTICES.  ANY NOTICE HEREUNDER BY EITHER
PARTY TO THE OTHER SHALL BE GIVEN IN WRITING BY PERSONAL DELIVERY, OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, OR (IF TO THE COMPANY) BY FACSIMILE, IN ANY CASE
DELIVERED TO THE APPLICABLE ADDRESS SET FORTH BELOW:

(i)

To the Company:

Lipid Sciences, Inc.

 

 

7068 Koll Center Parkway, Suite 401

 

 

Pleasanton, CA 94566-3111

 

 

Facsimile No.: (925) 249-4000

 

 

Attn: Chairman of the Board of Directors

 

 

 

 

With a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP

 

6


--------------------------------------------------------------------------------


 

 

Three Embarcadero Center, Suite 1200

 

 

San Francisco, CA 94111

 

 

Fax: (415) 837-1516

 

 

Attn: Roger S. Mertz, Esq.

 

 

 

(ii)

To the Employee:

S. Lewis Meyer, Ph.D.

 

 

Last known residential address

 

 

and fax number on file with the Company

or to such other persons or other addresses as either party may specify to the
other in writing.


(D)                                 REPRESENTATION BY THE EMPLOYEE.  THE
EMPLOYEE REPRESENTS AND WARRANTS THAT HIS ENTERING INTO THIS AGREEMENT DOES NOT,
AND THAT HIS PERFORMANCE UNDER THIS AGREEMENT AND CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, VIOLATE THE PROVISIONS OF ANY
AGREEMENT OR INSTRUMENT TO WHICH THE EMPLOYEE IS A PARTY OR ANY DECREE, JUDGMENT
OR ORDER TO WHICH THE EMPLOYEE IS SUBJECT, AND THAT THIS AGREEMENT CONSTITUTES A
VALID AND BINDING OBLIGATION OF THE EMPLOYEE IN ACCORDANCE WITH ITS TERMS. 
BREACH OF THIS REPRESENTATION WILL RENDER ALL OF THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT VOID AB INITIO.


(E)                                  ASSIGNMENT; ASSUMPTION OF AGREEMENT.  NO
RIGHT, BENEFIT OR INTEREST HEREUNDER SHALL BE SUBJECT TO ASSIGNMENT,
ENCUMBRANCE, CHARGE, PLEDGE, HYPOTHECATION OR SETOFF BY THE EMPLOYEE IN RESPECT
OF ANY CLAIM, DEBT, OBLIGATION OR SIMILAR PROCESS.  THE COMPANY WILL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY
TO ASSUME EXPRESSLY AND TO AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER
AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO
SUCH SUCCESSION HAD TAKEN PLACE.


(F)                                    AMENDMENT.  NO PROVISION OF THIS
AGREEMENT MAY BE AMENDED, MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH AMENDMENT,
MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE
PARTIES.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE
OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS
AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR
SUBSEQUENT TIME.


(G)                                 SEVERABILITY.  IF ANY TERM OR PROVISION
HEREOF IS DETERMINED TO BE INVALID OR UNENFORCEABLE IN A FINAL COURT OR
ARBITRATION PROCEEDING, (I) THE REMAINING TERMS AND PROVISIONS HEREOF SHALL BE
UNIMPAIRED AND (II) THE INVALID OR UNENFORCEABLE TERM OR PROVISION SHALL BE
DEEMED REPLACED BY A TERM OR PROVISION THAT IS VALID AND ENFORCEABLE AND THAT
COMES CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR UNENFORCEABLE TERM
OR PROVISION.


(H)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
(DETERMINED WITHOUT REGARD TO THE CHOICE OF LAW PROVISIONS THEREOF).


(I)                                     ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE CONFIDENTIALITY AGREEMENT CONTAIN THE ENTIRE AGREEMENT OF THE EMPLOYEE, THE
COMPANY AND ANY PREDECESSORS OR AFFILIATES THEREOF WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND ALL PRIOR AGREEMENTS AND NEGOTIATIONS ARE SUPERCEDED HEREBY.

7


--------------------------------------------------------------------------------



(J)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED BY THE PARTIES HERETO IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT BOTH SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME
DOCUMENT.


(K)                                  SURVIVAL.  THE PROVISIONS OF SECTIONS 4 AND
5 (INCLUDING THE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.

LIPID SCIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ Sandra Gardiner

 

 

 

Name: Sandra Gardiner

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

By:

/s/ S. Lewis Meyer, Ph.D.

 

 

 

S. LEWIS MEYER, Ph.D.

 

8


--------------------------------------------------------------------------------